Exhibit 23.5 Consent of Ambassador Financial Group, Inc. We hereby consent to the inclusion of our opinion letter to the Board of Directors of Old Line Bancshares, Inc. (the "Company") as an Annex to the joint proxy statement/prospectus that is a part of the Company's Registration Statement on Form S-4 relating to the proposed merger of the Company with WSB Holdings, Inc., as filed with the Securities and Exchange Commission, and to the references to our firm and such opinion in such joint proxy statement/prospectus. In giving such consent, we do not admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended (the "Act"), or the rules and regulations of the Securities and Exchange Commission there under (the "Regulations"), nor do we admit that we are experts with respect to any part of such joint proxy statement/prospectus within the meaning of the term "experts" as used in the Act or the Regulations. Ambassador Financial Group, Inc. Allentown, Pennsylvania November 13, 2012
